Citation Nr: 0434207	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-03 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the veteran had recognized service other than 
from May 1 to September 29, 1945.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized guerrilla service from May 1 to September 29, 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for the 
cause of the veteran's death and noted that he had recognized 
service from May 1 to September 29, 1945.  

As set forth in more detail below, the Board has determined 
that the appellant has also submitted a notice of 
disagreement with a July 2002 determination that she was not 
entitled to nonservice-connected death benefits.  As the RO 
has not yet issued her a Statement of the Case addressing 
this matter, the Board does not yet have jurisdiction to 
address this claim and a remand to the RO for this action is 
now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In addition, as set forth in more detail below, a remand of 
the issue of entitlement to service connection for the cause 
of the veteran's death is also necessary.  These matters will 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The service department has certified that the veteran had 
recognized guerilla service from May 1 to September 29, 1945, 
but no other active service.  


CONCLUSION OF LAW

The veteran had no recognized service other than from May 1 
to September 29, 1945.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2002 letter, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim for VA death 
benefits, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also generally advised the appellant that VA would 
assist her in obtaining information that she felt would 
support her claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Additional pertinent information was 
provided to the appellant in a July 2004 letter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained verification of the veteran's 
service from the service department.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Given the 
nature of the issue addressed in this decision, a VA medical 
examination and opinion is not necessary.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In 
any event, the Board notes that in cases where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

I.  Factual Background

A review of the record shows that the veteran died in January 
1973.  

In April 1973, the appellant submitted an application for a 
VA burial allowance.  Upon receipt of her application, the RO 
requested verification of the veteran's service from the 
service department.  In June 1973, the service department 
certified that the veteran had had recognized guerilla 
service from May 1 to September 29, 1945.  

Records obtained from the service department at that time 
included a Philippine Army personnel record showing that the 
veteran had enlisted in the Philippine Army in November 1944.  
His name was carried on the approved recognized guerrilla 
roster and his unit was recognized on May 1, 1945.  

In April 2002, the appellant submitted an application for VA 
compensation benefits.  In support of her claim, she 
submitted various documents, including a February 1998 
Philippine Army certification showing that the veteran had 
served in the guerrilla forces from November 1944 to 
September 1945.  



II.  Analysis

For the purpose of Dependency and Indemnity Compensation 
benefits, service in the active United States Armed Forces 
includes service in the organized military forces of the 
Commonwealth of the Philippines, including as a member of the 
Philippines Commonwealth Army or in guerilla service, while 
such forces were in the services of the U.S. Armed Forces.  
It is noted that such service is not qualifying service for 
pension benefits under chapter 15, title 38 United States 
Code.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2004).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by the appellant 
if the evidence meets all the following conditions:  (1) the 
evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

In this case, as set forth above, the appellant has submitted 
as evidence of service, a Philippine Army record showing that 
the veteran served in the guerrilla forces from November 1944 
to September 1945.  

This evidence of service does not meet the requirements of § 
3.203(a) because the documents were not issued by a service 
department of the United States Armed Forces.  Since the 
evidence does not meet the requirements of § 3.203(a), 
subsection (c) of § 3.203 requires VA to verify service from 
the service department.  In this case, the service department 
has certified that the veteran had recognized guerilla 
service from May 1 to September 29, 1945, but no other active 
service.  Where, as here, service department certification is 
required, the service department's finding is binding on VA.  
38 C.F.R. § 3.41; Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

As the service department's finding establishes that the 
veteran had no recognized service other than from May 1 to 
September 29, 1945; the appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran had no recognized service other than from May 1 
to September 29, 1945; the appeal is denied.  


REMAND

As set forth above in the Introduction portion of this 
decision, in a July 2002 determination, the RO found that the 
appellant was not entitled to nonservice-connected death 
benefits.  In July 2003, the appellant submitted a notice of 
disagreement with this determination.  As the RO has not yet 
issued a Statement of the Case addressing this matter, a 
remand for this action is now necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The appellant also seeks service connection for the cause of 
the veteran's death.  According to the Certificate of Death, 
the veteran died in January 1973 from an acute myocardial 
infarction.  The appellant essentially claims that the 
veteran developed hypertension in service and that such 
condition led to his death.  

The veteran's service medical records are negative for 
notations of hypertension.  In support of her claim, however, 
the appellant submitted a January 2004 medical certificate 
from Thelma B. Pascual, M.D.  Dr. Pascual indicates that her 
late husband, who was also apparently a physician, treated 
the veteran from December 1945 to 1969 for several 
disabilities, including hypertension.  Without accompanying 
medical records, this statement is of limited probative value 
as it appears to be based entirely on recollection of what 
Dr. Pascual's late husband told her about his treatment of 
the veteran.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
This duty includes making reasonable efforts to obtain 
records not in the custody of a Federal department or agency, 
to include private medical records.  In this case, because 
the RO has not yet made an attempt to obtain actual clinical 
records from Dr. Pasqual, a remand is necessary.  

Accordingly, this case is remanded for the following: 

1.  The RO should issue a Statement of 
the Case to the appellant and any 
representative addressing the issue of 
entitlement to nonservice-connected death 
pension benefits.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).  
This matter should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of clinical from Dr. 
Pascual, dated from 1945 to 1969.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



